In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00038-CV


                         TFHSP LLC, SERIES 4531, APPELLANT

                                            V.

  WELLS FARGO BANK, N.A., AS TRUSTEE ON BEHALF OF THE REGISTERED
HOLDERS OF FIRST FRANKLIN MORTGAGE LOAN TRUST 2004-FF46, MORTGAGE
       PASS-THROUGH CERTIFICATES, SERIES 2004-FF46, APPELLEE

                         On Appeal from the 462nd District Court
                                   Denton County, Texas
            Trial Court No. 17-4726-367, Honorable Lee Ann Breading, Presiding

                                    February 21, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant TFHSP LLC, Series 4531 filed a notice of appeal from the trial court’s

order granting summary judgment in favor of appellee. The clerk’s record was due on

January 16, 2020. On January 17, 2020, the district clerk notified this court that appellant

had not made payment arrangements for the clerk’s record. TEX. R. APP. P. 35.3(a)(2).

By letter that day, we directed appellant to pay or make arrangements to pay for the clerk’s
record by January 27, 2020. Failure to do so, we admonished, would subject the appeal

to dismissal for want of prosecution. TEX. R. APP. P. 37.3(b).

      To date, appellant has not made payment arrangements for the clerk’s record. Nor

has appellant filed a response explaining its omission. Consequently, we dismiss the

appeal for want of prosecution. TEX. R. APP. P. 37.3(b).



                                                       Per Curiam




                                            2